Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated May 12, 2017 (this “Agreement”), is
entered into by and among Resolute Energy Corporation, a Delaware corporation
(the “Company”), the guarantors listed in Schedule 1 hereto (the “Initial
Guarantors”), and BMO Capital Markets Corp. (“BMO”) and Goldman Sachs & Co. LLC
(“GS” and, together with BMO, the “Initial Purchasers”).

The Company, the Initial Guarantors and the Initial Purchasers are parties to
the Purchase Agreement, dated May 9, 2017 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $125,000,000
aggregate principal amount of the Company’s 8.50% Senior Notes due 2020 (the
“Securities”) which will be guaranteed on a senior unsecured basis by each of
the Guarantors.  As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement.  The execution and delivery of this
Agreement is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1.

Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Closing Date” shall mean May 12, 2017.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

--------------------------------------------------------------------------------

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

“Existing Notes” shall mean the $400,000,000 in aggregate principal amount of
8.50% Senior Notes due 2020 issued by the Company under the Indenture on April
25, 2012 and December 10, 2012.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor's successor that Guarantees the Securities.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof and as
otherwise set forth herein, the term “Holders” shall include Participating
Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
April 25, 2012 among the Company, the Guarantors and Delaware Trust Company (as
successor to U.S. Bank National Association), as trustee, as supplemented by the
Supplemental Indenture, dated as of May 12, 2012, among the Company, the Initial
Guarantors and Delaware Trust Company, as trustee, and as the same may be
amended from time to time in accordance with the terms thereof.

“Information” shall have the meaning set forth in Section 3(a)(xiv) hereof.

2

--------------------------------------------------------------------------------

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its “affiliates” (within the
meaning of Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount; and provided, further, that if the Company shall
issue any additional Securities under the Indenture prior to consummation of the
Exchange Offer or, if applicable, the effectiveness of any Shelf Registration
Statement, such additional Securities and the Registrable Securities to which
this Agreement relates shall be treated together as one class for purposes of
determining whether the consent or approval of Holders of a specified percentage
of Registrable Securities has been obtained.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company in
accordance with Section 2(b) hereof.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Records” shall have the meaning set forth in Section 3(a)(xiv) hereof.

3

--------------------------------------------------------------------------------

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities cease to be outstanding or (iii) except in
the case of Securities that otherwise remain Registrable Securities and that are
held by an Initial Purchaser and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated.

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not consummated on or prior to the Target Date,
(ii) the Shelf Registration Statement, if required pursuant to Section 2(b)(i)
or Section 2(b)(ii) hereof, has not become effective on or prior to the Target
Date, (iii) the Shelf Registration Statement, if required by this Agreement, has
become effective and thereafter ceases to be effective or the Prospectus
contained therein ceases to be usable, in each case whether or not permitted by
this Agreement, at any time during the Shelf Effectiveness Period, and such
failure to remain effective or usable exists for more than 30 days (whether or
not consecutive) in any 12-month period or (iv) the Shelf Registration
Statement, if required by this Agreement, has become effective and thereafter,
on more than two occasions in any 12-month period during the Shelf Effectiveness
Period, the Shelf Registration Statement ceases to be effective or the
Prospectus contained therein ceases to be usable, in each case whether or not
permitted by this Agreement; provided, however, that no Registration Default
shall be deemed to have occurred if the Company consummates the Exchange Offer
after the Target Date in accordance with the Target Date Extension described in
Section 2(d) of this Agreement.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any Underwriters or Holders in connection with blue
sky qualification of any Exchange Securities or Registrable Securities), (iii)
all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv) all rating agency fees, (v) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws and the Trust Indenture Act, (vi) the fees and disbursements of
the Trustee and its counsel, (vii) the fees and disbursements of counsel for the
Company and the Guarantors and, in the case of a Shelf Registration Statement,
the fees and disbursements of one counsel for the Participating Holders (which
counsel shall be selected by the Participating Holders holding a majority of the
aggregate principal amount of Registrable Securities held by such Participating
Holders and which counsel may also be counsel for the Initial Purchasers) and
(viii) the fees and disbursements of the independent registered public
accountants of the Company and the Guarantors, including the expenses of any
special audits or “comfort” letters required by

4

--------------------------------------------------------------------------------

 

or incident to the performance of and compliance with this Agreement, but
excluding fees and expenses of counsel to the Underwriters (other than fees and
expenses set forth in clause (ii) above) or the Holders and underwriting
discounts and commissions, brokerage commissions and transfer taxes, if any,
relating to the sale or disposition of Registrable Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Securities held by the Participating Holders) on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Staff” shall mean the staff of the SEC.

“Target Date” shall mean the date 60 days after the Closing Date.

“Target Date Extension” shall have the meaning set forth in Section 2(d) hereof.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

5

--------------------------------------------------------------------------------

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2.

Registration Under the Securities Act.  

(a)  To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall use their
reasonable best efforts to cause to be filed an Exchange Offer Registration
Statement covering an offer to the Holders to exchange all the Registrable
Securities for Exchange Securities not later than ten days after the Closing
Date.  The Company and the Guarantors shall commence the Exchange Offer promptly
after the Exchange Offer Registration Statement is declared effective by the SEC
and use their reasonable best efforts to complete the Exchange Offer not later
than 45 days after the Closing Date.

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

(i)

that the Exchange Offer is being made pursuant to this Agreement and that all
Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii)

the dates of acceptance for exchange (which shall be a period of at least 20
Business Days from the date such notice is mailed (or longer if required by
applicable law)) (the “Exchange Dates”);

(iii)

that any Registrable Security not tendered will remain outstanding and continue
to accrue interest but will not retain any rights under this Agreement, except
as otherwise specified herein;

(iv)

that any Holder electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to (A) surrender such Registrable Security,
together with the appropriate letters of transmittal, to the institution and at
the address and in the manner specified in the notice, or (B) effect such
exchange otherwise in compliance with the applicable procedures of the
depositary for such Registrable Security, in each case prior to the close of
business on the last Exchange Date; and

(v)

that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by (A) sending to the institution
and at the address specified in the notice, a telegram, facsimile transmission
or letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.

6

--------------------------------------------------------------------------------

 

As a condition to participating in the Exchange Offer, each Holder (including,
without limitation, each Participating Broker-Dealer) will be required to
represent to the Company and the Guarantors that (1) any Exchange Securities to
be received by such Holder, or to the knowledge of such Holder, by any Person
receiving Exchange Securities from such Holder, will be acquired in the ordinary
course of its business, (2) at the time of the commencement and consummation of
the Exchange Offer, neither such Holder nor, to the knowledge of such Holder,
any other Person receiving Exchange Securities from such Holder, have any
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Securities in
violation of the provisions of the Securities Act, (3) such Holder, or to the
knowledge of such Holder, any Person receiving Exchange Securities from such
Holder, is not an “affiliate” (within the meaning of Rule 405 under the
Securities Act) of the Company or any Guarantor and (4) if such Holder is a
broker-dealer that will receive Exchange Securities for its own account in
exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus (or, to the extent permitted by law, make available a Prospectus to
purchasers) in connection with any resale of such Exchange Securities.

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

(I)

accept for exchange Registrable Securities or portions thereof validly tendered
and not properly withdrawn pursuant to the Exchange Offer; and

(II)

deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder; provided that, in
the case of any Securities held in global form by a depositary, authentication
and delivery to such depositary of one or more replacement Securities in global
form in an equivalent principal amount thereto for the account of such Holders
in accordance with the Indenture shall satisfy such authentication and delivery
requirement.

The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.  The
Exchange Offer shall not be subject to any conditions, other than (i) that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff, (ii) no action or proceeding shall have been instituted or
threatened in any court or by any governmental agency which might materially
impair the ability of the Company to proceed with the Exchange Offer, and no
material adverse development shall have occurred in any existing action or
proceeding with respect to the Company and (iii) all governmental approvals
shall have been obtained, which approvals the Company deems necessary for the
consummation of the Exchange Offer.

7

--------------------------------------------------------------------------------

 

(b)  In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) hereof is not available
or the Exchange Offer may not be completed as soon as practicable after the last
Exchange Date because it would violate any applicable law or applicable
interpretations of the Staff or (ii) the Exchange Offer is not for any other
reason consummated within 45 days after the Closing Date, the Company and the
Guarantors shall use their reasonable best efforts to cause to be filed as soon
as practicable after such determination or date, as the case may be, a Shelf
Registration Statement providing for the sale of all the Registrable Securities
by the Holders thereof and to have such Shelf Registration Statement become
effective; provided that no Holder will be entitled to have any Registrable
Securities included in any Shelf Registration Statement, or entitled to use the
prospectus forming a part of such Shelf Registration Statement, until such
Holder shall have delivered a completed and signed Notice and Questionnaire and
provided such other information regarding such Holder to the Company as is
contemplated by Section 3(b) hereof.

The Company and the Guarantors agree to use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective until the
Securities cease to be Registrable Securities (the “Shelf Effectiveness
Period”).  The Company and the Guarantors further agree to supplement or amend
the Shelf Registration Statement, the related Prospectus and any Free Writing
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by the Holders of a majority in aggregate principal amount
of the Registrable Securities with respect to information relating to such
Holders, and to use their reasonable best efforts to cause any such amendment to
become effective, if required, and such Shelf Registration Statement, Prospectus
or Free Writing Prospectus, as the case may be, to become usable as soon as
thereafter practicable.  The Company and the Guarantors agree to furnish to the
Participating Holders copies of any such supplement or amendment promptly after
its being used or filed with the SEC.  

(c)  The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof.  Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

(d)  An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC.  A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date

8

--------------------------------------------------------------------------------

 

such Registration Default ends, up to a maximum increase of 1.0% per annum;
provided, however, that if the Exchange Offer Registration Statement pursuant to
Section 2(a) has been filed and the 20 Business Day period described in Section
2(a)(ii) has begun to run prior to the Target Date, then no interest rate
increase in respect of the Registrable Securities shall occur if the Exchange
Offer is consummated after the Target Date (the “Target Date Extension”). A
Registration Default ends when the Securities cease to be Registrable Securities
or, if earlier, (1) in the case of a Registration Default under clause (i) of
the definition thereof, when the Exchange Offer is completed, (2) in the case of
a Registration Default under clause (ii) of the definition thereof, when the
Shelf Registration Statement becomes effective or (3) in the case of a
Registration Default under clause (iii) or clause (iv) of the definition
thereof, when the Shelf Registration Statement again becomes effective or the
Prospectus again becomes usable.  If at any time more than one Registration
Default has occurred and is continuing, then, until the next date that there is
no Registration Default, the increase in interest rate provided for by this
paragraph shall apply as if there occurred a single Registration Default that
begins on the date that the earliest such Registration Default occurred and ends
on such next date that there is no Registration Default.

(e)  Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and
accordingly, in the event of any such failure, the Initial Purchasers or any
Holder may obtain, as liquidated damages, the increased interest rate on the
Registrable Securities as set forth in Section 2(d) hereof.

3.

Registration Procedures.  

(a) In connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Company and the Guarantors shall as expeditiously as
possible:

(i)

prepare and file with the SEC a Registration Statement on the appropriate form
under the Securities Act, which form (A) shall be selected by the Company and
the Guarantors, (B) shall, in the case of a Shelf Registration, be available for
the sale of the Registrable Securities by the Holders thereof and (C) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith; and use their reasonable best efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

(ii)

prepare and file with the SEC such amendments and post-effective amendments to
each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and

9

--------------------------------------------------------------------------------

 

Rule 174 under the Securities Act that is applicable to transactions by brokers
or dealers with respect to the Registrable Securities or Exchange Securities;

(iii)

to the extent any Free Writing Prospectus is used, file with the SEC any Free
Writing Prospectus that is required to be filed by the Company or the Guarantors
with the SEC in accordance with the Securities Act and to retain any Free
Writing Prospectus not required to be filed;

(iv)

in the case of a Shelf Registration, furnish to each Participating Holder, to
counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto,
as such Participating Holder, counsel or Underwriter may reasonably request in
order to facilitate the sale or other disposition of the Registrable Securities
thereunder; and, subject to Section 3(c) hereof, the Company and the Guarantors
consent to the use of such Prospectus, preliminary prospectus or such Free
Writing Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the Participating Holders and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus, preliminary prospectus or such
Free Writing Prospectus or any amendment or supplement thereto in accordance
with applicable law;

(v)

use their reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Participating Holder shall reasonably request in writing by
the time the applicable Registration Statement becomes effective; cooperate with
such Participating Holders in connection with any filings required to be made
with FINRA; and do any and all other acts and things that may be reasonably
necessary or advisable to enable each Participating Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Participating Holder; provided that neither the Company nor any Guarantor
shall be required to (1) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (2) file any general consent to service of process in
any such jurisdiction or (3) subject itself to taxation in any such jurisdiction
if it is not so subject;

(vi)

notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state

10

--------------------------------------------------------------------------------

 

securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that, to the knowledge of the Company or
the Guarantors, makes any statement made in such Registration Statement or the
related Prospectus or any Free Writing Prospectus untrue in any material respect
or that requires the making of any changes in such Registration Statement or
Prospectus or any Free Writing Prospectus in order to make the statements
therein not misleading and (6) of any determination by the Company or any
Guarantor that a post-effective amendment to a Registration Statement or any
amendment or supplement to the Prospectus or any Free Writing Prospectus would
be appropriate;

(vii)

use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2) under the Securities Act, including by filing an amendment to such
Registration Statement on the proper form, as soon as practicable and provide
immediate notice to each Holder or Participating Holder of the withdrawal of any
such order or such resolution;

(viii)

in the case of a Shelf Registration, furnish to each Participating Holder,
without charge, at least one conformed copy of each Registration Statement and
any post-effective amendment thereto (without any documents incorporated therein
by reference or exhibits thereto, unless requested);

(ix)

in the case of a Shelf Registration, cooperate with the Participating Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
enable such Registrable Securities to be issued in such denominations and
registered in such names (consistent with the provisions of the Indenture) as
such Participating Holders may reasonably request at least one Business Day
prior to the closing of any sale of Registrable Securities;

(x)

upon the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof, use
their reasonable best efforts to prepare and file with the SEC a supplement or
post-effective amendment to the applicable Exchange Offer Registration Statement
or Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered (or, to the extent permitted
by law, made available) to

11

--------------------------------------------------------------------------------

 

purchasers of the Registrable Securities, such Prospectus or Free Writing
Prospectus, as the case may be, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and the Company and the Guarantors shall notify the Participating
Holders (in the case of a Shelf Registration Statement) and the Initial
Purchasers and any Participating Broker-Dealers known to the Company (in the
case of an Exchange Offer Registration Statement) to suspend use of the
Prospectus or any Free Writing Prospectus as promptly as practicable after the
occurrence of such an event, and such Participating Holders, such Participating
Broker-Dealers and the Initial Purchasers, as applicable, hereby agree to
suspend use of the Prospectus or any Free Writing Prospectus, as the case may
be, until the Company and the Guarantors have amended or supplemented the
Prospectus or the Free Writing Prospectus, as the case may be, to correct such
misstatement or omission;

(xi)

within a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement, a Prospectus or a Free Writing Prospectus after initial
filing of a Registration Statement, provide copies of such document to the
Initial Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, to the Participating Holders and their counsel) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (and, in the case of a
Shelf Registration Statement, the Participating Holders or their counsel)
available for discussion of such document; and the Company and the Guarantors
shall not, at any time after initial filing of a Registration Statement, use or
file any Prospectus, any Free Writing Prospectus, any amendment of or supplement
to a Registration Statement or a Prospectus or a Free Writing Prospectus, or any
document that is to be incorporated by reference into a Registration Statement,
a Prospectus or a Free Writing Prospectus, of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the
Participating Holders and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration Statement, the Participating Holders or
their counsel) shall reasonably object;

(xii)

obtain a CUSIP number for all Exchange Securities or Registrable Securities, as
the case may be, not later than the initial effective date of a Registration
Statement;

(xiii)

cause the Indenture to be qualified under the Trust Indenture Act in connection
with the registration of the Exchange Securities or Registrable Securities, as
the case may be; cooperate with the Trustee and the Holders to effect such
changes to the Indenture as may be required for the Indenture to be so qualified
in accordance with the terms of the Trust Indenture Act; and execute, and use
their reasonable best efforts to cause the Trustee to execute, all documents as
may be required to effect such changes and all other forms and documents
required to be filed with the SEC to enable the Indenture to be so qualified in
a timely manner;

12

--------------------------------------------------------------------------------

 

(xiv)

in the case of a Shelf Registration, for the purpose of conducting a reasonable
investigation within the meaning of Section 11 of the Securities Act, make
available for inspection by any Participating Holders (or representative
thereof), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, any attorneys and accountants designated by a
majority in aggregate principal amount of the Securities held by the
Participating Holders and any attorneys and accountants designated by such
Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company and its
subsidiaries; provided however, that the foregoing inspection shall be conducted
on behalf of any such Participating Holders (or representative thereof),
Underwriters, attorneys or accountants by one counsel designated by the holders
of at least a majority in aggregate principal amount of the Registrable
Securities covered by such Shelf Registration, (the “Inspector”), upon written
request, at the offices where normally kept, during reasonable business hours,
all pertinent financial and other records, pertinent corporate documents and
instruments of each Company and its subsidiaries (collectively, the “Records”),
as shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information (“Information”)
reasonably requested by any such Inspector in connection with such due diligence
responsibilities. Each Inspector shall agree in writing that it will keep the
Records and Information confidential, to use the Records and Information only
for due diligence purposes, to abstain from using the Records and Information as
the basis for any market transactions in securities of the Company and that it
will not disclose any of the Records or Information that the Company determines,
in good faith, to be confidential and notifies the Inspectors in writing are
confidential unless (i) the disclosure of such Records or Information is
necessary to avoid or correct a misstatement or omission in such Shelf
Registration, (ii) the release of such Records or Information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
(iii) disclosure of such Records or Information is necessary or advisable, in
the opinion of counsel for any Inspector, in connection with any action, claim,
suit or proceeding, directly or indirectly, involving or potentially involving
such Inspector and arising out of, based upon, relating to, or involving this
Agreement or the Purchase Agreement, or any transactions contemplated hereby or
thereby or arising hereunder or thereunder, or (iv) the information in such
Records or Information has been made generally available to the public other
than by an Inspector or an “affiliate” (as defined in Rule 405 under the
Securities Act) thereof; provided, however, that prior notice shall be provided
as soon as practicable to the Company of the potential disclosure of any
information by such Inspector pursuant to clause (ii) or (iii) of this sentence
to permit the Company to obtain a protective order (or waive the provisions of
this Section 3(a)(xiv)) and that such Inspector shall take such actions as are
reasonably necessary to protect the confidentiality of such information (if
practicable) to the extent such action is otherwise not inconsistent with, an
impairment of or in derogation of the rights and interests of the Holder or any
Inspector;

(xv)

in the case of a Shelf Registration, use their reasonable best efforts to cause
all Registrable Securities to be listed on any securities exchange or any
automated quotation system on which similar securities issued or guaranteed by
the Company or any

13

--------------------------------------------------------------------------------

 

Guarantor are then listed if requested by the Majority Holders, to the extent
such Registrable Securities satisfy applicable listing requirements;

(xvi)

if reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Participating
Holders as such Holders reasonably request to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received notification of the
matters to be so included in such filing;

(xvii)

in the case of a Shelf Registration, enter into such customary agreements and
take all such other actions in connection therewith (including those requested
by the Holders of a majority in principal amount of the Registrable Securities
covered by the Shelf Registration Statement) in order to expedite or facilitate
the disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (1) to the extent possible, make
such representations and warranties to the Participating Holders and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries and the Registration Statement, Prospectus, any
Free Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (2) obtain opinions of counsel to the
Company and the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Participating Holders and
such Underwriters and their respective counsel) addressed to each Participating
Holder and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings, (3) obtain
“comfort” letters from the independent registered public accountants of the
Company and the Guarantors (and, if necessary, any other registered public
accountant of any subsidiary of the Company or any Guarantor, or of any business
acquired by the Company or any Guarantor for which financial statements and
financial data are or are required to be included in the Registration Statement)
addressed to each Participating Holder (to the extent permitted by applicable
professional standards) and Underwriter of Registrable Securities, such letters
to be in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings, including but not
limited to financial information contained in any preliminary prospectus,
Prospectus or Free Writing Prospectus and (4) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Company and the
Guarantors made pursuant to clause (1) above and to evidence compliance with any
customary conditions contained in an underwriting agreement; and

(xviii)

so long as any Registrable Securities remain outstanding, cause each Additional
Guarantor upon such Additional Guarantor’s execution of a Guarantee under the
Indenture, to execute a counterpart to this Agreement in the form attached
hereto as Annex A and to deliver such counterpart, together with an opinion of
counsel as to the

14

--------------------------------------------------------------------------------

 

enforceability thereof against such entity, to the Initial Purchasers no later
than five Business Days following the execution thereof.

(b)  In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company a Notice and
Questionnaire and such other information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Company and the
Guarantors may from time to time reasonably request in writing.  The Company may
exclude from such Shelf Registration the Registrable Securities of any Holder so
long as such Holder fails to furnish such information within a reasonable time
after receiving such request.

(c)  Each Participating Holder agrees that, upon receipt of any notice from the
Company and the Guarantors of the happening of any event of the kind described
in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until such Participating Holder’s receipt of the
copies of the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(x) hereof and, if so directed by the Company and
the Guarantors, such Participating Holder will deliver to the Company and the
Guarantors all copies in its possession, other than permanent file copies then
in such Participating Holder’s possession, of the Prospectus and any Free
Writing Prospectus covering such Registrable Securities that is current at the
time of receipt of such notice.

(d)  If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 30 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.

(e)  The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering.  In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering.

4.

Participation of Broker-Dealers in Exchange Offer.  (a)  The Staff has taken the
position that any broker-dealer that receives Exchange Securities for its own
account in the Exchange Offer in exchange for Securities that were acquired by
such broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”) may be deemed to be an “underwriter” within the
meaning of the

15

--------------------------------------------------------------------------------

 

Securities Act and must deliver a prospectus meeting the requirements of the
Securities Act in connection with any resale of such Exchange Securities.

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

(b)  In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) hereof), in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above.  The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.

(c)  The Initial Purchasers shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) hereof.

5.

Indemnification and Contribution.  

(a)  The Company and each Guarantor, jointly and severally, agree to indemnify
and hold harmless (i) each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (1) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or (2) any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus, any Free Writing Prospectus or
any “issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in

16

--------------------------------------------------------------------------------

 

each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser or information relating to any
Holder furnished to the Company in writing through BMO or any selling Holder,
respectively, expressly for use therein.  In connection with any Underwritten
Offering permitted by Section 3, the Company and the Guarantors, jointly and
severally, will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

(b)  Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement, any Prospectus and any Free Writing Prospectus.

(c)  If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying

17

--------------------------------------------------------------------------------

 

Person has failed within a reasonable time to retain counsel reasonably
satisfactory to the Indemnified Person; (iii) the Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to the Indemnifying Person; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  It is understood and
agreed that the Indemnifying Person shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred.  Any such separate firm (x) for any Initial Purchaser, its
affiliates, directors and officers and any control Persons of such Initial
Purchaser shall be designated in writing by BMO, (y) for any Holder, its
directors and officers and any control Persons of such Holder shall be
designated in writing by the Majority Holders and (z) in all other cases shall
be designated in writing by the Company.  The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment to the extent such loss or liability is indemnifiable pursuant to
paragraphs (a) or (b) above.  No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d)  If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or

18

--------------------------------------------------------------------------------

 

alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the Holders and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or
claim.  Notwithstanding the provisions of this Section 5, in no event shall a
Holder be required to contribute any amount in excess of the amount by which the
total price at which the Securities or Exchange Securities sold by such Holder
exceeds the amount of any damages that such Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 5 are several and not joint.

(f)  The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g)  The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors, (iii)
acceptance of any of the Exchange Securities and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement.

6.

General.

(a)  No Inconsistent Agreements.   The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof; provided, however, that the Registration Rights Agreement,
dated as of April 25, 2012 and the Registration Rights Agreement, dated as of
December 10, 2012 relating to the Existing Notes and the rights granted to
holders of

19

--------------------------------------------------------------------------------

 

securities thereunder shall not be deemed to conflict with this Agreement for
any purpose.

(b)  Amendments and Waivers.   The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder.  Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.

(c)  Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c).  All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight
delivery.  Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d)  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture.  If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof.  The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the

20

--------------------------------------------------------------------------------

 

Guarantors with respect to any failure by a Holder to comply with, or any breach
by any Holder of, any of the obligations of such Holder under this Agreement.

(e)  Third Party Beneficiaries.  Each Holder shall be a third party beneficiary
to the agreements made hereunder between the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Holders hereunder.

(f)  Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g)  Headings.  The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h)  Governing Law.  This Agreement, and any claim, controversy or dispute
arising under or related to this Agreement, shall be governed by and construed
in accordance with the laws of the State of New York.

(j)  Entire Agreement; Severability.  This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.  If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.  The Company, the Guarantors and
the Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which  comes as close as possible to that of the invalid, void or
unenforceable provisions.

 

 

 

21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

RESOLUTE ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Name: Theodore Gazulis,

 

 

 

 

Title: Executive Vice President and Chief Financial Officer




 

 

RESOLUTE NATURAL RESOURCES COMPANY, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Name: Theodore Gazulis,

 

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

WYNR, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Name: Theodore Gazulis,

 

 

 

 

Title: Executive Vice President and Chief Financial Officer




 

 

 

BWNR, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Name: Theodore Gazulis,

 

 

 

 

Title: Executive Vice President and Chief Financial Officer






 

--------------------------------------------------------------------------------

 

 

 

RESOLUTE WYOMING, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Name: Theodore Gazulis,

 

 

 

 

Title: Executive Vice President and Chief Financial Officer




 

 

HICKS ACQUISITION COMPANY I, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Name: Theodore Gazulis,

 

 

 

 

Title: Executive Vice President and Chief Financial Officer




 

 

RESOLUTE ANETH, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Name: Theodore Gazulis,

 

 

 

 

Title: Executive Vice President and Chief Financial Officer




 

 

RESOLUTE NORTHERN ROCKIES, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Name: Theodore Gazulis,

 

 

 

 

Title: Executive Vice President and Chief Financial Officer




 

 

RESOLUTE NATURAL RESOURCES SOUTHWEST, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Name: Theodore Gazulis,

 

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

Confirmed and accepted as of the date first above written:


 


BMO Capital Markets Corp.

For itself and on behalf of the
several Initial Purchasers



By:

/s/ Thomas Dale

 

 

 

Authorized Signatory

 

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

Schedule 1

Initial Guarantors

Resolute Natural Resources Company, LLC

WYNR, LLC

BWNR, LLC

Resolute Wyoming, Inc.

Hicks Acquisition Company I, Inc.

Resolute Aneth, LLC

Resolute Northern Rockies, LLC

Resolute Natural Resources Southwest, LLC

 




 

--------------------------------------------------------------------------------

Annex A

Counterpart to Registration Rights Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated May 12, 2017
by and among Resolute Energy Corporation, a Delaware corporation, the guarantors
party thereto and BMO Capital Markets Corp., on behalf of itself and the other
Initial Purchasers) to be bound by the terms and provisions of such Registration
Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
_______________, 201_.

 

 

 

[GUARANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 